FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT JUL 2 | 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION US DISTRICT COURT

WESTERN DISTRICT OF NC
DOCKET NO.: 3:21CR44-RJC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
)

DENNIS LEE JOHNSON

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
2253 and/or 28 U.S.C. § 2461 (c), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Samsung Android, Model SM-J327V cellular phone, IMEI 352424094945389,
seized on or about January 26, 2021, during the investigation; and

One Samsung Galaxy Tab tablet, Mode] SM-T580, serial number R52K405Q1GJ,
seized on or about January 26, 2021, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim, P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,

a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P, 32,.2(c)(2), and the United

Case 3:21-cr-00044-RJC-DSC Document 24 Filed 07/21/21 Page 1of2

 
States shall have clear title to the property, and shail dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. § 2253 and/or 28
U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so, As to any
electronics listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they , in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process

or such destruction.

WILLIAM T, STETZER
ACTING UNITED STATES ATTORNEY

GRAHAM BILLINGS ~ DENNIS LEE JOHNSON
Assistant United States Attorney Defendant

¢
Hic G. MIMMS, Eso

Attorney for Defendant

Signed this the 20" day of July, 2021.

 

THE a betoe KEESLER

UNITED STATES MAGISTRATE JUDGE

Case 3:21-cr-00044-RJC-DSC Document 24 Filed 07/21/21 Page 2 of 2

 
